     Case 3:19-cv-00022 Document 2-1 Filed 01/04/19 Page 1 of 6 Page ID #5




       I,Lany Brantley, do hereby depose and declare under penalty of perjury the following:

       At all times relevant herein, I have been a Task Force Officer (TFO) with the Drug

Enforcement Administration (DEA). The contents of this Declaration are based on information

provided to me during the course of my investigation from participants in the criminal activity, from

other witnesses, and from other law enforcement officers.

        1.     On July 24,2018, affiant, along with TFO Kyle Waddington (TFO Waddington),

conducted a traffic stop on a blue Ford Focus bearing a California registration for improper use   of

registration plate and for speeding on Interstate 55 southbound at mile marker l6 in Madison

County, Illinois. The registration retumed to a 2004 Nissan owned by David Klaus LEFEVRE out

of Clearlake, California.

       2.      While approaching the passenger side of the vehicle to make contact with the driver,

affiant could smell the odor of burnt marihuana coming from the vehicle. The driver of the vehicle

was informed of the reason for the traffic stop and a request was made for his driver's license.

LEFEVRE identified himself as the registered owner and provided a California's driver's license.

LEFEVRE explained that he had recently purchased the vehicle in Muncie, Indiana and that the

license plates were from his old vehicle. LEFEVRE stated that he left California at the end of June

and drove to Muncie to visit friends. LEFEVRE stated that he had paperwork to show proof of the

trade of his Nissan and the purchase of his current vehicle. As LEFEVRE spoke about the vehicle,
      Case 3:19-cv-00022 Document 2-1 Filed 01/04/19 Page 2 of 6 Page ID #6


he displayed multiple signs of nervousness, including his hands shaking, labored breathing,

stammering of speech, trembling of his voice, clearing his throat and wiping his face numerous

times. LEFEVRE was advised that      a   warning would be issued for the traffic infraction.

        3.      LEFEVRE's information was queried through law enforcement databases and it was

learned that LEFEVRE had a criminal drug history       in 1990 for   Possession for Sale-Drugs,

Possession of a Controlled Substance for Sale, and Cocaine for Sale in      California. In 2070,

LEFEVRE had additional drug history for Unlawful Possession of a Controlled Substance in

Wyoming.

        4.      During this time, TFO Waddington was watching LEFEVRE's body movements.

TFO Waddington observed LEFEVRE light a cigarette and then move his arms in what appeared to

be an uncomfortable manner. LEFEVRE's movements were seen as being anxious and unable to

sit still. LEFEVRE eventually dropped his cigarette outside of the vehicle and had to open his

driver's side door and exit the vehicle to retrieve it. After observing all of the nervousness from

LEFEVRE, combined with his criminal drug history, TFOs believed LEFEVRE could be involved

in criminal activity. At that time, TFO Kevin Thebeau (TFO Thebeau) was contacted by radio and

requested to assist.

        5.      While TFO Waddington completed the written warning for the stop, affiant returned

to LEFEVRE's vehicle and asked him if there was anything illegal inside the vehicle and

LEFEVRE responded,     "No." LEFEVRE        was asked more specific questions regarding    if   there was

marihuana, cocaine, methamphetamines, heroin, or any large sums of United States cuffency inside

the vehicle. LEFEVRE denied having any of the listed drugs inside the vehicle, except for

marihuana. LEFEVRE stated that he had marihuana inside the vehicle and pointed to a black
     Case 3:19-cv-00022 Document 2-1 Filed 01/04/19 Page 3 of 6 Page ID #7


toiletry bag behind his front passenger seat. LEFEVRE was again asked if there was any large

amounts of currency in the vehicle. LEFEVRE grabbed his pockets and said           "l   have a little bit on

me." It was   requested that LEFEVRE exit the vehicle and LEFEVRE complied. LEFEVRE was

informed that a probable cause search would be conducted on the vehicle due to the odor and the

admittance of marihuana inside the vehicle. TFO Thebeau, along with TFO Michael Reichert

(TFO Reichert) and TFO Bradley Blake (TFO Blake) arrived on scene to assist.

       6.         TFOs began searching the vehicle while TFO Waddington waited with LEFEVRE.

While searching the rear trunk compartment TFOs located a large amount of United States currency

inside a large black duffel bag. The currency was wrapped in a blue bath towel and laying

underneath multiple    fireworks. TFOs tumed the bag onto its side to show TFO Waddington and

LEFEVRE the currency. TFOs asked LEFEVRE what the money was from and LEFEVRE

responded,   "l   sold acar." Affiant walked to LEFEVRE and repeated what LEFEVRE had just

said. LEFEVRE responded by saying        "l   sold my friends 1957 Chevy and that is the profit."

TFOs asked LEFEVRE how much he made by selling his friends car and LEFEVRE stated

"Twenty-four thousand, but there is twenty-one thousand there" and pointed to the money in the

bag. LEFEVRE was placed in handcuffs and informed that he was being detained. TFO Blake

read LEFEVRE his Miranda Rights. LEFEVRE advised TFO Blake that he understood his rights.

       7.         TFOs asked LEFEVRE if he had removed any of the curency from the duffel bag

and LEFEVRE stated he       did. LEFEVRE      stated that he had a portion of the money in the front left

pocket of his shorts. LEFEVRE removed the currency and stated there was $1,400.00 and handed

the currency to TFO Reichert.

       8.         For safety concerns and for a more thorough search, the remaining contents of the
     Case 3:19-cv-00022 Document 2-1 Filed 01/04/19 Page 4 of 6 Page ID #8


vehicle were left undisturbed for transport to the Pontoon Beach Police Department. TFO

Waddington transported the vehicle while affiant secured LEFEVRE in his patrol vehicle and

transported him to the police department.   All other TFOs from   the traffic stop relocated to the

police department to assist with the processing of the LEFEVRE and the vehicle. TFO Timothy

Lay (TFO Lay) responded to assist as well.

       9.      Upon arrival at the police department, TFO Reichert and TFO Blake made contact

with Pontoon Beach Police Officer Chris Warren to conduct a K9 sniff of the seized currency.

TFO Reichert and TFO Blake placed the seized currency into a clean unused paper evidence bag in

the sally port of the police department. There were a total of four (4) paper evidence bags, which

were closed, and placed so that the K9 could be deployed. Once the paper evidence bags were

placed on the ground, K9 Officer Warren and his K9 Moose were advised to enter the sally port.

K9 Officer Warren allowed K9 Moose to perform an open-air search on the bags, but K9 Moose

could not give a positive indication for narcotics on the paper evidence bag which contained the

seized currency.

       10.     TFO Reichert and TFO Blake then conducted a more thorough search of the vehicle

and located the black toiletry bag containing LEFEVRE's marihuana. TFOs also located a black

Echasa .22 callber handgun with five .22 caliber rounds loaded into its magazine. The firearm's

serial numbers were not visible and appeared to have been removed. The firearm was located

alongside four boxes of Federal Ammunition containing 50 Rimfire Cartridges. One box          of

ammunition was missing 14 rounds. The firearm and the ammunition boxes were located in a side

pocket of a black duffel bag which was inside the rear passenger compartment of the vehicle. The

firearm was subsequently forfeited by the Bureau of Alcohol, Tobacco, Firearms and Explosives.
     Case 3:19-cv-00022 Document 2-1 Filed 01/04/19 Page 5 of 6 Page ID #9


       I   l.   The marihuana recovered from LEFEVRE's black toiletry bag was later weighed and

determined to be 229.4 grams.

       12.      Affiant removed the handcuffs from LEFEVRE and spoke to him briefly before

escorting LEFEVRE into a recorded interview room. LEFEVRE was asked if he wanted to tell the

truth about the currency found in his vehicle. LEFEVRE responded, "l'm just the money courier."

LEFEVRE explained that the story he told during the traffic stop was a lie. LEFEVRE said the

story about his friend and the 1957 Chevy was made up and that he transports money for a

marihuana organization. LEFEVRE was asked to provide the passcode to his black Moto 4 to

TFOs. LEFEVRE agreed and provided TFOs with the passcode. TFO Reichert examined the

contents of LEFEVRE's phone and discovered pictures of large amounts of vacuum-sealed

marihuana with GPS coordinates in Muncie, Indiana.

       13.      TFOs met with LEFEVRE inside the police department's recorded interview room.

The Miranda Rights form was again read to LEFEVRE and LEFEVRE again acknowledged that he

understood his rights and initialed and signed the form indicating he wanted to speak with the

TFOs. LEFEVRE stated that he transports currency for Dale Fox. LEFEVRE described Fox as an

old roommate that has multiple connections to marihuana growers in California. LEFEVRE said

he receives a phone call on his cellular phone and is told when and where to   go. LEFEVRE   said

that he travels where he is told to go, rents a room, and waits. LEFEVRE waits at the hotel until

someone delivers the currency to   him. LEFEVRE    does not know the name of the people that

deliver the currency to him. LEFEVRE stated that Fox was at one time moving large amounts of

marihuana across country in Penske trucks and once was caught with approximately 2,000 pounds

in Chicago, Illinois. LEFEVRE named Dale Fox's cousin, Jesse Fox, who he said is also involved
     Case 3:19-cv-00022 Document 2-1 Filed 01/04/19 Page 6 of 6 Page ID #10


in trafficking marihuana. LEFEVRE admitted to sending one to three pounds of marihuana

through the postal service to different areas around the country. LEFEVRE also admitted to

mailing United States currency back to California instead of driving it back. LEFEVRE was asked

about the firearm located in his vehicle. LEFEVRE admitted to owning, possessing, and bringing

the firearm with him for protection. The interview revealed that the sole purpose of LEFEVRE's

trip was to complete the sale of drugs and to retrieve the proceeds. A Disclaimer form was

presented to LEFEVRE for the United States currency seized from LEFEVRE's vehicle and

LEFEVRE signed the form disclaiming any ownership of the culrency.

        14.      On July 26,2018, TFO Reichert and TFO Blake transported the seized currency to

Loomis for an official count. The amount of currency seized from LEFEVRE was determined to

be $22,400.00.

        14.      Based on the foregoing, declarant believes that the subject-matter $22,400.00 in

United States Currency is property which constitutes money fumished or intended to be furnished

by a person in exchange for a controlled substance, or proceeds traceable to such an exchange, or

money used to facilitate a violation of   2l   U.S.C. S 801 et seq.

       Pursuant to 28 U.S.C. S 1746(2), I declare under penalty of perjury that the foregoing is true

and correct.

       Executed on this 4th day of January, 2019.




                                                          Task Force Officer
                                                          Drug Enforcement Administration
